DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 6 recites the limitation "the functional film layer." There is insufficient antecedent basis for this limitation in the claim. For the purpose of continued examination, the examiner will assume that claim 6 was intended to depend from claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., USPGPub. No. 2018/0290430.
Regarding claim 1, Liu teaches a flexible display device comprising a flexible display panel that is bendable along an axis (1 of Fig. 1), a support backplate that is located on the outer side of the display panel with respect to the bending direction (2 of Fig. 1), and a plurality of extension areas defined on opposite sides of the bending axis and adjoining two sides of the support area (4 of Fig. 1). Liu teaches that the flexible display panel and the support backplate are different lengths when the flexible device is in the expanded state (Fig. 1 and 2). 
Regarding claim 10, Liu teaches that the backplate may be located across the opposite side of the bending axis and that each of the extension area may have the same length (Fig. 1 and 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied above, in view of Nam, USPGPub. No. 2015/0086763.
Regarding claim 2, Liu teaches the flexible display device as described above. The teachings of Liu differ from the present invention in that Lie does not teach that the difference in length between the flexible display panel and the support backplate is equal to at least π(T-t1), where T is the entire thickness of the device and t1 is the thickness of the panel. Applicant’s claimed formula, however, appears to merely be a mathematical description of the relationship that would necessary exist between the relative lengths of the flexible display portion and the backplate portion when the product was bent in a circular arc, based on the difference in circumference as defined by the equation for the circumference of a circle. As the standard formula for circumference (C) of a circle is C= π x diameter, the difference in circumference between two circles of different length would necessarily equal π(r1-r2), where r1 is the larger circle (i.e., the claimed “T” value) and r2 is the smaller circle (i.e., the claimed “t1” value). The claimed relationship would thus have been obvious to one of ordinary skill in the art, as one of ordinary skill in the art would have understood that simple geometry would indicate such a relationship when the product was bent in a circular arc (i.e., as depicted in Fig. 1).  Additionally, it would have been obvious to one of ordinary skill in the art to select an appropriate length difference based on the intended bending shape and relative dimensions of the final product.
Regarding claims 3, 5, 6, 11, and 15-16, the teachings of Liu differ from the present invention in that Liu does not teach the presence of a functional film layer or flexible cover layer disposed on the side of the display opposite the backplate. Nam, however, teaches a similar display device, and teaches that such displays may include a polarizing layer for suppressing glare (40 of Fig. 7) and a cover layer for providing support and/or protecting the surface of the device (21 and/or 22 of Fig. 7). See ¶ [0111]-[0125]. It would have been obvious to one of ordinary skill in the art to provide the product of Liu with a polarizer layer and a supportive and/or protective outer layer, as doing so would reduce glare and protect and support the surface of the device, as taught by Nam. One of ordinary skill in the art would also have understood in view of the teachings of Liu that such additional layers would need to also exhibit the claimed differences in length to allow the product to bend, as one of ordinary skill in the art would have understood that Liu’s teachings regarding the length differences of the backplate and the display panel would also apply to any additional layers added to the flexible display. 
Regarding claim 4, 7, and 12-14, it would have been obvious to one of ordinary skill in the art to provide the additional polarizer and cover layers with the claimed length relationship for the reasons discussed above in regards to claim 2. 
Regarding claim 8, Liu depicts the extension areas as flush with opposite sides of the flexible display panel and the back plate when the product is in a bent state (Fig. 1), and it would therefore have been obvious to one of ordinary skill in the art to make the extension areas flush with the edges of flexible cover when in the bent state, as one of ordinary skill in the art would have understood that the flexible cover layer was intended to be substantially coextensive with the surface of the product, as taught by Nam.
Regarding claim 9, the teachings of Liu differ from the present invention in that Liu does not teach that the material of the support backplate is opaque. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate appearance for the backplate based on the desired appearance of the final product. Additionally, one of ordinary skill in the art would have understood that display devices commonly featured backs made from opaque materials. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785